Name: Commission Regulation (EEC) No 657/92 of 16 March 1992 amending Regulation (EEC) No 3743/91 laying down detailed rules for the application of the import arrangements provided for by Council Regulations (EEC) No 3668/91 and (EEC) No 3669/91 in the beef and veal sectors, and Regulation (EEC) No 3744/91 laying down detailed rules for the application of import arrangements provided for in Council Regulation (EEC) No 3670/91 for frozen thin skirt of bovine animals
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  foodstuff
 Date Published: nan

 No L 70/ 14 Official Journal of the European Communities 17. 3. 92 COMMISSION REGULATION (EEC) No 657/92 of 16 March 1992 amending Regulation (EEC) No 3743/91 laying down detailed rules for the application of the import arrangements provided for by Council Regulations (EEC) No 3668/91 and (EEC) No 3669/91 in the beef and veal sectors, and Regulation (EEC) No 3744/91 laying down detailed rules for the application of import arrangements provided for in Council Regulation (EEC) No 3670/91 for frozen thin skirt of bovine animals No 3744/91 (*) should accordingly be modified by details of the authority of Argentina now empowered to issue certificates of authenticity ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3668/91 of 11 , December 1991 opening a Community tariff quota for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 for products falling within CN codes 020610 95 and 0206 29 91 (1992) ('), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 3669/91 of 11 December 1991 opening a Community tariff quota for frozen buffalo meat falling within CN code 0202 30 90 (1992) (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 3670/91 of 11 December 1991 opening a Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (1992) (3), and in particular Article 2 thereof, Whereas Argentina has changed the authority empowered to issue certificates of authenticity ; whereas Annex II to Commission Regulations (EEC) No 3743/91 (4) and (EEC) In Annex II of Regulations (EEC) No 3743/91 and (EEC) No 3744/91 'Junta nacional de carnes' is replaced by 'SecretarÃ ­a de agricultura, ganaderÃ ­a y pesca'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 349, 18 . 12. 1991 , p. 3. 0 OJ No L 349, 18 . 12. 1991 , p. 4. 0 OJ No L 349, 18 . 12. 1991 , p. 5. O OJ No L 352, 21 . 12. 1991 , p. 36. O OJ No L 352, 21 . 12. 1991 , p. 42.